394 F.2d 986
Louis JOSEPH, Appellant,v.UNITED STATES of America, Appellee.
No. 25352.
United States Court of Appeals Fifth Circuit.
May 30, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.


1
Louis Joseph, pro se.


2
Jack Greenberg, Michael Meltsner, W. Haywood Burns, New York City, amici curiae.


3
Harry Connick and Horace P. Rowley, III, Asst. U. S. Attys., New Orleans, La., Louis C. La Cour, U. S. Atty., New Orleans, La., for appellee.


4
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.

PER CURIAM:

5
The judgment of the trial court is affirmed. Bryans v. Blackwell, 5 Cir., 387 F.2d 764.